PER CURIAM:
The widow of Millard 0. Robinett filed claim for death benefits under the Workmen’s Compensation Act. The Labor and Industrial Relations Commission found that there was no accident and that in any event the alleged accident did not contribute to Robinett’s death; and the Commission therefore denied the claim. On appeal the circuit court affirmed. The widow again appeals to this court.
On the morning of July 18,1975, Robinett was going to his place of work in a westerly direction through a hallway in his employer’s plant. Located on the north wall of that corridor was a Wilkerson Dry-Pack Air Dryer which operated by air pressure and which emitted a pop-off noise every 30 seconds. As Robinett passed or was a short distance away from the dryer, the pop-off noise sounded. About that time, witnesses saw Robinett stagger, stumble and collapse at a point approximately 71 feet west of the air dryer. Attempts to revive Robinett failed, and the cause of his death was diagnosed as heart failure.
Robinett had suffered a prior severe heart attack in December, 1971. He had recovered, at least to the extent of working daily, but he continued under medical observation and treatment. The widow contends, contrary to the Commission’s finding, that the pop-off noise was an “accident;” that the noise startled Robinett and caused or contributed to cause his death.
It is unnecessary to pass upon the question of whether the pop-off noise constituted an accident within the meaning of the Workmen’s Compensation Act. Assuming that it was, the Commission’s determination is entitled to affirmance on the ground that the noise was not causally related to the death.
The Commission’s finding on causation is binding on appeal if it is supported by competent and substantial evidence on the whole record and is not contrary to the overwhelming weight of the evidence. Section 287.490, RSMo 1969, as explicated in Snider v. Green Quarries, Inc., 535 S.W.2d 274 (Mo.App.1976). The medical evidence on this issue is in conflict. That of the employer is to the effect that it was highly unlikely that the noise constituted a factor in the death. This medical testimony and *297the record as a whole supports the Commission’s order by competent and substantial evidence. Under the statutory standard of review, the Commission’s determination could not be disturbed, and under the standard of Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), the judgment of the circuit court must be approved.
An extended review of the evidence would have no precedential value. The judgment is therefore affirmed under Rule 84.16(b).